Citation Nr: 0522866	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim seeking 
entitlement to service connection for the cause of the 
veteran's death. 

The appellant's claim was remanded in December 2003.  


FINDINGS OF FACT

1.  The veteran died in February 2000 due to an acute 
myocardial infarction.  

2.  At the time of the veteran's death, he was service 
connected for intercostals neuralgia, rated as noncompensably 
disabling.

3.  The veteran's service-connected intercostal neuralgia did 
not cause or contribute to cause the veteran's death.

4.  The veteran's cardiovascular disorders were not 
manifested in service or within one year following the 
discharge from active duty; his cardiovascular disorders were 
not the result of his service-connected intercostal neuralgia 
or any other disease or injury the veteran had in service.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated from April 2004, the RO informed 
the appellant what type of evidence she would have to submit 
to establish service connection for the cause of the 
veteran's death.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the April 2004 VCAA 
letter, the RO informed the appellant that the RO would get 
such things as medical records from Federal agencies, 
including VA medical facilities.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The April 
2004 letter told the appellant to complete a VA Form 21-4142 
for each provider the veteran had seen, and to provide the RO 
with enough information about the records so that it could 
request them from the person that had them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the RO did not use those exact words in its 
letter, the general instructions in this letter clearly 
implied that the appellant should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the appellant for information about where the veteran 
was treated for his cardiovascular condition.  Furthermore, 
the appellant has not contended that she was prejudiced by 
the RO's phrasing of the request in the April 2004 letter.  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).    

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in March 2001, it is determined that she is not 
prejudiced by such failure.  VA has consistently asked the 
appellant for information about where and by whom the veteran 
was treated for his heart condition throughout the period her 
claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in April 
2005, the claim was reviewed and the veteran was sent a 
supplemental statement of the case.   As a result, the 
appellant was provided the required notices and she was 
afforded an opportunity to respond after she was fully 
informed of the evidence needed to substantiate the claim.  
Furthermore, the appellant has not contended that she was 
prejudiced by the timing of the notices contained in the 
April 2004 VCAA letter.  Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

Service medical records show that at induction in March 1952, 
the veteran's cardiovascular system was normal.  He was 
hospitalized in July 1952 for observation for chest pain, but 
no disease was found.  He was seen in June 1953 with 
complaints of chest pain.  In October 1953, he was 
hospitalized for a week with severe anxiety reaction, 
manifested by atypical chest pain and hyperventilation.  He 
was hospitalized later in the month and diagnosed with 
rheumatic valvulitis, inactive, with deformity of valve, 
mitral stenosis.  He was also hospitalized for observation 
for left anterior chest pain, epigastric pain, and weight 
loss, etiology undetermined.  He was also hospitalized in 
December 1953 and February 1954 for anterior chest pain of 
seven months duration.  He was released in March 1954, and 
diagnosed with psychogenic musculoskeletal reaction, 
manifested by pain in the herithorax.  

The veteran underwent a VA examination in February 1955.  He 
complained of a dull pressure pain around his heart and chest 
that was quite constant, with a numbness in his left arm.  He 
described sharp stabbing pains on any exertion such as 
climbing stairs, or trying to shovel a little snow, etc.  He 
described shortness of breath and dizziness on exertion.  
Examination showed frequent precordial pain.  He stated that 
when he first got sick, he used to have very severe 
precordial pain which he located in the region of the apex 
and towards the epigastrium.  He stated that this severe pain 
used to radiate down the left arm to the fingers.  The pains 
were not as severe as they used to be, but the veteran was 
unable to do much in the way of exertion without bringing the 
pain back.  After the exercise tolerance test, no precordial 
pain was noted.  Relevant diagnoses were rheumatic heart 
disease, mitral damage, precordial pain, cyanosis, dyspnea, 
and weakness on exertion.  

The veteran was hospitalized at a VA hospital on April 7, 
1955.  He entered the hospital complaining of shortness of 
breath on exertion for approximately 22 months and mild chest 
pain of the same duration.  The examiner recounted the 
veteran's medical history from service.  He stated that after 
leaving service, the veteran had an almost daily occurrence 
of an aching chest pain over the precordium.  He denied any 
other cardiac symptoms.  He had had mild syncope 
approximately three times in the past year, each episode of 
about three to five seconds duration.  On admission, the 
veteran was placed on bedrest, and allowed to ambulate 
several days later.  On the night of April 9, 1955, he 
vomited and complained of pain over the lower anterior chest.  
There were no other abnormal findings at that time, and the 
veteran responded to an injection of Thorazine.  During the 
rest of the hospitalization, the veteran was absolutely 
asymptomatic.  The consultant in cardiology felt that after 
reviewing the case, there was no cardiac disease present, and 
recommended discharge.  The veteran was discharged on April 
22, 1955.  Diagnoses were intercostal neuralgia.  Under 
diagnoses, the examiner specifically commented "no cardiac 
disease found."  

In a May 1955 rating decision, the RO granted service 
connection for intercostal neuralgia.  The decision noted the 
February 1955 examination diagnosing the veteran with 
rheumatic heart disease, with a hospital observation 
scheduled to determine the true diagnosis, and the 
observation in April 1955 showing that the veteran was 
asymptomatic.  

Treatment records from Neurology Rehabilitation Associates 
from 1992 to 1993 do not show a diagnosis of any 
cardiovascular disorders.  

VA Medical Center treatment records from 1999 to 2000 show 
that the veteran was diagnosed with hypertension.  

The veteran died on February [redacted], 2000, due to acute 
myocardial infarction.  He received treatment at the 
Community Memorial Hospital.  At the time of his death, he 
was service-connected for intercostals neuralgia, rated as 
noncompensably disabling.  

In the appellant's November 2001 notice of disagreement, the 
representative contended that the veteran incurred a cardiac 
disorder while on active duty or within the one-year 
presumptive disorder.  

In a December 2004 VA opinion, the examiner commented that 
the veteran had a diagnosis of rheumatic valvulitis in 1953, 
but there were no diagnostics available to review to 
determine how the diagnosis was reached.  The examiner stated 
that the veteran was admitted as an inpatient to the VA 
Medical Center in Milwaukee from April 7 to April 22, 1955, 
to definitively diagnose any cardiac disease.  The 
electrocardiogram was normal and the imaging cardiac 
fluoroscopy was also normal.  It was concluded that the 
veteran had no heart disease at that time, and his discharge 
diagnosis was intercostals neuralgia.  

The examiner commented on the veteran's March 1993 VA 
examination, and stated that there were no recorded 
complaints of chest pain from April 1955 through March 1993.  
The veteran was being seen since he had had a recent motor 
vehicle accident.  Nowhere in the physical examination or 
history was there a complaint of chest pain.  The veteran had 
the diagnosis of hypertension in 1997 at the age of 66.  The 
examiner commented that it was not at likely as not that the 
veteran's military service nor his service-connected 
condition caused, accelerated or aggravated the veteran's 
terminal disease.  The examiner stated that neuralgia did not 
cause coronary artery disease.  The examiner commented that 
hypertension, elevated lipids, and other comorbidities such 
as diabetes, thyroid disease, etc. were known throughout 
medical literature to cause coronary artery disease causing 
myocardial infarctions.  






Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (a) (2004).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (2004).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c)(3) (2004).  

The law provides that service connection will be granted for 
a disease or disability if it is shown that the veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain diseases are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The preponderance of the evidence is against the appellant's 
claim.  The veteran's death certificate shows that he died 
from an acute myocardial infarction.  The first question that 
must be answered is whether the myocardial infarction was 
related to a cardiovascular complaints the veteran had in 
service.  The service medical records do show that the 
veteran was diagnosed with rheumatic valvulitis.  However, at 
the veteran's last hospitalization before separation, a 
cardiovascular disorder was not diagnosed, but instead the 
diagnosis was anterior chest pain and psychogenic 
musculoskeletal reaction.  No cardiovascular disorder was 
diagnosed.  The post-service medical records show that in 
February 1955 (shortly after leaving service), the veteran 
was diagnosed with rheumatic heart disease; however, when the 
veteran was hospitalized in April 1955 to conclusively 
determine whether he had heart disease, the examiner 
diagnosed the veteran with intercostal neuralgia and 
specifically stated that there was no cardiac disease.  The 
first post-service diagnosis of a cardiovascular disorder is 
not until 1999, when the veteran was diagnosed with 
hypertension at the VA Medical Center.  

A VA medical opinion was obtained in December 2004 to 
determine the relationship between the veteran's intercostal 
neuralgia and any cardiovascular conditions, as well as to 
determine whether any cardiovascular conditions developed in 
service.  After reviewing all of the service and post-service 
medical records, the examiner conclusively stated that 
neuralgia did not cause coronary artery disease.  The 
examiner also conclusively stated that it was not at least as 
likely as not that the veteran's military service or his 
service-connected condition caused, accelerated, or 
aggravated the veteran's terminal disease.  

With regard to the appellant's contention that her husband 
had a cardiovascular disorder in service which led to his 
heart attack, the Court has made it clear that a layperson is 
not competent to provide evidence in matters requiring 
medical expertise. Espiritu v. Derwinski, 2 Vet. App. 492, 
495-5 (1992).  The appellant is a layperson, and lacks the 
medical expertise for her opinion in this matter to be 
competent medical evidence.

In summary, the veteran was service-connected for intercostal 
neuralgia, rated as noncompensably disabling at the time he 
died in February 2000.  The evidence simply does not show 
that the veteran's neuralgia contributed substantially or 
materially to cause his death pursuant to 38 C.F.R. § 3.312 
(c)(1).  Furthermore, the evidence does not show that the 
veteran developed a cardiovascular disorder in service.  

In the present case, the preponderance of evidence is against 
a finding that the cause of the veteran's death was related 
to his active duty service or to a disease or injury incurred 
in service.  It follows that the provisions of 38 U.S.C.A. § 
5107(b) are not applicable, and the appellant's claim of 
service connection for the cause of the veteran's death must 
be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


